Case 2:19-cv-00200-JRG-RSP Document 201 Filed 01/15/21 Page 1 of 2 PageID #: 9905




                             IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

     GREE, INC.                                        §
                                                       §
     V                                                 §    2:19-CV-00200-JRG-RSP
                                                       §    2:19-CV-00237-JRG-RSP
                                                       §    2:19-CV-00310-JRG-RSP
                                                       §    2:19-CV-00311-JRG-RSP
                                                       §
     SUPERCELL OY                                      §



                               MOTION REGARDING TRIAL DATE

              Defendant Supercell OY (“Supercell”) files this Motion Regarding Trial Date.

     Jury selection is set in this matter for March 1, 2021. A date for trial has not yet been set.

     Counsel for Supercell, Deron Dacus, is set for trial in No. 4:18-cv-469-ALM; WAPP

     Tech Limited Partnership and WAPP Tech Corp. v Micro Focus International PLC;

     USDC, Eastern District of Texas, Sherman Division (“WAPP”) for March 1-5, 2021. The

     WAPP case is specially set per Judge Mazzant’s trial order and no other cases are set for

     trial that week in Sherman. Mr. Dacus will be the lead trial counsel in the WAPP case. In

     addition, Mr. Dacus is expected to have a substantial, and perhaps leading, role in the

     trial of this matter.

              As a result of the dates of the WAPP trial, Defendant Supercell respectfully asks

     that the trial of this matter, including jury selection, not be scheduled during the March

     1-5 dates. Supercell and it’s counsel are available for trial on any and all other dates in

     March.




                                                   1
Case 2:19-cv-00200-JRG-RSP Document 201 Filed 01/15/21 Page 2 of 2 PageID #: 9906




                                          Respectfully submitted,

                                          /s/ Deron R. Dacus
                                          Deron R. Dacus
                                          Texas Bar No. 00790553
                                          THE DACUS FIRM, P.C.
                                          821 ESE Loop 323, Suite 430
                                          Tyler, Texas 75701
                                          903-705-1117 (phone)
                                          903-581-2543 (fax)
                                          E-mail: ddacus@dacusfirm.com


                                 CERTIFICATE OF SERVICE

             The undersigned certifies that on this 15th day of January, 2021, all counsel of
     record who are deemed to have consented to electronic service are being served with a
     copy of this document through the Court’s CM/ECF system. Any other counsel of record
     will be served by a facsimile transmission and/or first class mail.


                                          /s/ Deron R. Dacus
                                          Deron R. Dacus


                              CERTIFICATE OF CONFERENCE

            The undersigned certifies that Defendant’s counsel has conferred with Plaintiff’s
     counsel pursuant to Local Rule CV-7(h) and that the foregoing motion is opposed.

                                                     /s/ Deron Dacus
                                                     Deron Dacus




                                                 2
